Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

DETAILED ACTION
Response to Amendment
The Amendment filed 1/25/2021 has been entered.  Claims 1-20 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 9/23/2020.  

Response to Arguments
Applicant’s arguments filed 1/25/2021, page 6, with respect to the rejections of claims 2, 15, and 16 under 35 U.S.C. 35 U.S.C. 112(b), have been fully considered and they are persuasive.
Applicant’s arguments filed 1/25/2021, pages 7-13, with respect to the rejections of claims 1-4 and 6-20 under 35 U.S.C. 35 U.S.C. 103, have been fully considered but they are not persuasive.
Applicant argues, on pages 7-9, that Winnemoeller in view of Neulander doesn’t disclose mosaic patching using pattern image by replacing each patch in the pattern image with average 
The examiner does not concur.  In Fig. 5, Winnemoeller discloses adding texture info from hair sample images #206 guided by user maps #206 to strokes input by the user (mapping to the pattern image).  Instead of hair samples, user maps could be used which are a direct mapping pixel-wise to the user’s strokes.  Neulander is added in order to disclose generating a color-averaged output based on a patch from an input image.  The brush strokes’ color is based on a sampling of underlying pixel values in the input image (see [0032], “the coloration of the brush strokes varies according to its perturbed position. Specifically, pixels of the input image lying within the bounds of the perturbed brush stroke contribute to its color according to some weighting function (i.e. we use a weighted average of some or all pixels within the bounds of the brush stroke)”).  
Applicant argues, on pages 9-11, that Neulander doesn’t disclose “the pattern image represents a pattern of the visible brushstrokes with a pattern of solid regions of uniform color”.
The examiner does not concur.  At paragraph [0032], Neulander discloses “the color of the paint stroke is determined by meeting the threshold number of pixels with a common color. In some instances, the coloration of the brush strokes varies according to its perturbed position. Specifically, pixels of the input image lying within the bounds of the perturbed brush stroke contribute to its color according to some weighting function (i.e. we use a weighted average of some or all pixels within the bounds of the brush stroke).”  This implies a uniform color for the pixels in the paint stroke.  Thus Neulander discloses “the pattern image represents a pattern of the visible brushstrokes with a pattern of solid regions of uniform color”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a mosaic generator to receive an input image and a 5pattern image, the mosaic generator configured to replace each patch in the pattern image with an average color of pixels in the input image corresponding to pixels of each patch to produce a color-averaged output”, “a distortion generator to receive the color-averaged 10output and a distortion image, the distortion generator configured to apply distortion to the color-averaged output”, and “a remapping module configured to apply the distortion using values and signs of R and G channels of the distortion image to remap the screen space UV coordinates” in claims 1 and 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 6, 7, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Winnemoeller et al. (US PGPUB 20130121613) in view of Neulander (US PGPUB 20160328866).
As per claim 1, Winnemoeller discloses a system for creating a look of characters using visible brush strokes (Winnemoeller, abstract, where hair directional texture is similar to brush strokes), the system comprising:
a mosaic generator to receive an input image and a 5pattern image (Winnemoeller, Figs. 8 and 9, #230 and #232 and [0083]-[0084], where strokes input by the user and sample images (mapping to the input image) are obtained; and [0073], where a target region is derived from the strokes; this maps to the pattern image), 
the mosaic generator configured to replace each patch in the pattern image with a  color of pixels in the input image corresponding to pixels of each patch to produce a color output (Winnemoeller, Figs. 8 and 9 and [0055] where the structure is generated in greyscale and color is added in a final transformation step; and [0076], [0080], [0083], and [0085] where the best-matching patches from the sample images are placed in the target region (which was derived from the user-drawn strokes)); and
a distortion generator to receive the color-averaged 10output and a distortion image, the distortion generator configured to apply distortion to the color-averaged output (Winnemoeller, [0055], [0089], and [0097]-[0098], where primitives #504 may be applied to the target image for warping purposes; one of these primitives #504 map to a distortion image).
Winnemoeller doesn’t disclose but Neulander discloses the mosaic generator configured to replace each patch in the pattern image with an average color of pixels in the input image corresponding to pixels of each patch to produce a color-averaged output (Neulander, Fig. 3, #304 and [0032], where the brush stroke color is determined from 
Winnemoeller doesn’t disclose but Neulander discloses wherein the pattern image represents a pattern of the visible brushstrokes with a pattern of solid regions of uniform color (Neulander, [0020] and [0032], where a uniform color is used for each brush stroke computed from a weighted average of pixels underneath the brush stroke).
Winnemoeller teaches using directional textures to design images of hair or hairstyles and Neulander teaches generating brush strokes from an input photograph using a color that is the weighted average of pixel colors of pixels underneath the brush stroke.  Winnemoeller contains a “base” process of using directional textures to design images of hair or hairstyles.  Neulander contains a “comparable” process of generating brush strokes from an input photograph using a color that is the weighted average of pixel colors of pixels underneath the brush stroke that has been improved in the same way as the claimed invention.  Neulander’s known “improvement” could have been applied in the same way to the “base” process of Winnemoeller and the results would have been predictable and resulted in allowing the perturbed brush strokes to adapt to their new surroundings and be realistically woven into the painterly image of each animated frame (Neulander, [0032]). Furthermore, both Winnemoeller and Neulander use and disclose similar system functionality (i.e. generating directional patterns such as hair or brush strokes into images which are also in a related field of endeavor) so that the combination is more easily implemented.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was filed.

As per claim 6, claim 1 is incorporated and Winnemoeller doesn’t disclose but Neulander discloses wherein each patch in the 10pattern image is a uniform color (Neulander, [0020]   
See claim 1 rejection for reason to combine.

As per claim 7, Winnemoeller in view of Neulander discloses method for generating a look of characters using visible brush strokes (Winnemoeller, abstract, where hair directional texture is similar to brush strokes), the method comprising: 
receiving an input image and a pattern image, wherein the pattern image represents a pattern of the visible brushstrokes with a pattern of solid regions of uniform color;  
15replacing each patch in the pattern image with an average color of pixels in the input image corresponding to pixels of each patch to produce a color-averaged output; and 
applying distortion to the color-averaged output using 20a distortion image (see claim 1 rejection for detailed analysis).

As per claim 13, claim 7 is incorporated and Winnemoeller doesn’t disclose but Neulander discloses wherein the input image is a frame of a CG animated movie (Neulander, [0004]-[0005], where the algorithm is run on animation frames for a generated animation which maps to a movie).

As per claim 14, Winnemoeller in view of Neulander discloses an apparatus for generating a look of characters using visible brush strokes (Winnemoeller, abstract, where hair directional texture is similar to brush strokes), the apparatus comprising: 
means for color averaging to receive an input image and a pattern image, and to replace each patch of uniform 5color in the pattern image with an average color of pixels in the input image corresponding to pixels of each patch to produce a color-averaged output,
wherein the pattern image represents a pattern of the visible brushstrokes with a pattern of solid regions of uniform color; and
means for applying distortion to apply distortion to the color-averaged output using a distortion image (see claim 1 rejection for detailed analysis).

As per claim 20, claim 14 is incorporated and Winnemoeller in view of Neulander discloses wherein the input image is a frame of a CG animated movie (see claim 13 rejection for detailed analysis).


Claims 2-4, 8-11, ad 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Winnemoeller et al. (US PGPUB 20130121613) in view of Neulander (US PGPUB 20160328866) as applied to claims 1, 7, and 14 above, and in further view of Montesdeoca et al. (NPL “Art-directed watercolor stylization of 3D animations in real-time”).
As per claim 2, claim 1 is incorporated and Winnemoeller in view of Neulander doesn’t disclose but Montesdeoca discloses further comprising 15a remapping module configured to apply the distortion using values and signs of R and G channels of the distortion image to remap the screen space UV coordinates (Montesdeoca, Section 3.1 and Section 3.3, “Controlled image-space effects”, where the paper texture and its normal map maps to the distortion map; the red and green channels contain the surface inclinations from the normal map and Section “Paper distortion and granulation”, where the paper texture is used to simulate the paper distortion, where the Red and Green color values are used to control paper distortion and paper granulation parameters).  


As per claim 3, claim 1 is incorporated and Winnemoeller in view of Neulander doesn’t disclose but Montesdeoca discloses wherein the distortion image 20includes parameters sufficient to apply a noise pattern to a position path of each patch (Montesdeoca, Section 3.1 and Section 3.3, “Controlled image-space effects”, where the paper texture and its normal map maps to the distortion map; the red and green channels contain the surface inclinations from the normal map and Section “Paper distortion and granulation”, where the paper texture is used to simulate the paper distortion, where the color values are sampled at UVs that have been shifted as a result of that distortion; and where the parameters density amount D and pigment density Ctrl are used to control the distortion).  


As per claim 4, claim 3 is incorporated and Winnemoeller in view of Neulander doesn’t disclose but Montesdeoca discloses wherein the noise pattern is22 DOCS 113748-821UT1/3670027.1applied by remapping 3-D space UV coordinates of the input image to correspond to R and G channels of the distortion image (Montesdeoca, Section “Paper distortion and granulation”, where the paper texture is used to simulate the paper distortion, where the Red and Green color values are used to control paper distortion and paper granulation parameters).  
See claim 2 rejection for reason to combine.

As per claim 8, claim 7 is incorporated and Winnemoeller in view of Neulander doesn’t disclose but Montesdeoca discloses wherein applying distortion comprises remapping a screen space UV coordinates of the23 DOCS 113748-821UT1/3670027.1input image (Montesdeoca, Section “Paper distortion and granulation”, where the paper texture is used to simulate the paper distortion, where the Red and Green color values are used to control paper distortion and paper granulation parameters).  
See claim 2 rejection for reason to combine.

As per claim 9, claim 8 is incorporated and Winnemoeller in view of Neulander and Montesdeoca discloses wherein remapping comprises applying the distortion using values and signs of R 5and G channels of the distortion image (see claim 2 rejection for detailed analysis).

As per claim 10, claim 9 is incorporated and Winnemoeller in view of Neulander and Montesdeoca discloses wherein the remapping remaps the screen space UV coordinate of the input image to the R and G channels of the distortion image (see claim 4 rejection for detailed analysis).

As per claim 11, claim 7 is incorporated and Winnemoeller in view of Neulander and Montesdeoca discloses wherein the distortion image introduces a noise pattern applied to a position path of each patch (see claim 3 rejection for detailed analysis).

As per claim 15, claim 14 is incorporated and Winnemoeller in view of Neulander and Montesdeoca discloses wherein the means for applying distortion comprises means for remapping screen space UV coordinates of the input image (see claim 8 rejection for detailed analysis).

As per claim 16, claim 15 is incorporated and Winnemoeller in view of Neulander and Montesdeoca discloses wherein means for remapping comprises means for applying the distortion using values and signs of R and G channels of the distortion image (see claim 2 rejection for detailed analysis).

As per claim 17, claim 16 is incorporated and Winnemoeller in view of Neulander and Montesdeoca discloses wherein the means for remapping remaps the screen space UV coordinate of the input image to the R and G channels of the distortion image (see claim 4 rejection for detailed analysis).

As per claim 18, claim 14 is incorporated and Winnemoeller in view of Neulander and Montesdeoca discloses wherein the distortion image introduces a noise pattern applied to a position path of each patch (see claim 3 rejection for detailed analysis).

s 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Winnemoeller et al. (US PGPUB 20130121613) in view of Neulander (US PGPUB 20160328866) as applied to claims 7 and 14 above, and in further view of Berkaloff (US Patent 5673377).
As per claim 12, claim 7 is incorporated and Winnemoeller in view of Neulander doesn’t disclose but Berkaloff discloses wherein the input image is rendered in 3-D (Berkaloff, abstract, where a user can paint 3D virtual objects on a computer screen).  
Winnemoeller in view of Neulander teaches using directional textures to design images of hair or hairstyles and Berkaloff teaches generating brush strokes from an input photograph using a color that is the weighted average of pixel colors of pixels underneath the brush stroke.  Winnemoeller in view of Neulander contains a “base” process of using directional textures to design images of hair or hairstyles.  Berkaloff contains a “comparable” process of generating brush strokes from an input photograph using a color that is the weighted average of pixel colors of pixels underneath the brush stroke that has been improved in the same way as the claimed invention.  Berkaloff’s known “improvement” could have been applied in the same way to the “base” process of Winnemoeller in view of Neulander and the results would have been predictable and resulted in allowing an operator to paint directly on the surface of a 3D object (Berkaloff, 1:60-2:28). Furthermore, both Winnemoeller in view of Neulander and Berkaloff use and disclose similar system functionality (i.e. generating brush strokes on virtual objects or images which are also in a related field of endeavor) so that the combination is more easily implemented.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was filed.

As per claim 19, claim 14 is incorporated and Winnemoeller in view of Neulander and Berkaloff discloses wherein the input image is rendered in 3-D (see claim 12 rejection for detailed analysis).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barry Drennan, can be reached at telephone number 571-270-7262. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/            Primary Examiner, Art Unit 2619